Citation Nr: 0605768	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-11 779A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for herniated pulposus at 
L4-5, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1968 to November 1989.

2.	On January 31, 1996, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant's representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  On January 31, 
1996, prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant's 
representative that a withdrawal of this appeal is requested.  
There remain no allegations of errors of fact or law for 
appellate consideration and, accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


